Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 1 of 18




                           Exhibit B

                (consisting of the following 17 pages)


                       The Receiver Otder
       Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 2 of 18
        Case: 1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 1 of 17. PagelD #: 108




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS,LLC,                             CASE NO. 1:19-cv-145

                      PLAINTIFF,                         JUDGE DAN AARON POLSTER

            V.

SOUTH UNIVERSITY OF OHIO,LLC,et
al.,

                      DEFENDANTS.


                                   ORDER APPOINTING RECEIVER


            This cause coming to be heard on the Emergency Motion for Appointment of Receiver

Ex Parte (the"Motioe)filed by Plaintiff Digital Media Solutions, LLC('DMS").

            The Court hereby finds that:

            1.        This Court has subject matter jurisdiction under U.S. CONST. art. III, § 2 and 28

U.S.C. § 1332. This Court exercises diversity because the parties are of complete diverse

citizenship and the amount in controversy is in excess of $75,000. The Court has ancillary

jurisdiction of the request to appoint a receiver and for an injunction, because such relief is

substantially related to the claims ofthe Plaintiff. See, U.S. Bank Nat7Assoc. v. Nesbitt Bellevue

Props., 866 F.Supp.2d 247, 255 (S.D.N.Y. 2012) (appointing a receiver while exercising

diversity subject matter jurisdiction as an ancillary remedy to protect the value of properties

located in six states). Venue is proper in this Court under 28 U.S.C. § 1391(e)(1)(B) because a

substantial part of the events giving rise to this action took place in this judicial district and a

substantial part of the property that is the subject of the action is situated in this judicial district.




1797048: 14254/0011
       Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 3 of 18
       Case: 1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 2 of 17. PagelD #: 109




South Ohio currently employs approximately many Ohio residents and their Ohio institution has

enrolled over 50 active students; and

            2.        Defendants South University of Ohio, LLC ("South Ohio") and Dream Center

Educational Holdings LLC("DCEH”)(collectively,"Defendante)are indebted to Plaintiff for

a sum in excess of$250,000; and

             3.       Defendants are also indebted to other secured, trade, and unsecured creditors for a

sum in excess of$100,000,000; and

            4.        Federal courts typically consider the following factors when determining whether

to appoint a receiver: (l)the probability that fraudulent conduct has occurred or will occur to

frustrate that claim;(2)imminent danger that property will be concealed, lost, or diminished in

value; (3)inadequacy of legal remedies; (4)lack of a less drastic equitable remedy; and

(5)likelihood that appointing a receiver will do more good than harm. See, Consolidated Rail

Corp. v. Fore River Ry. 861 F.2d 322, 326-327(1' Cir. 1988); Mintzer v. Arthur Wright & Co.,

263 F.2d 823, 826 (3d Cir. 1959); Bookout v. Atlas Fin. Corp., 395 F. Supp. 1338, 1342 (N.D..

Ga 1974),aff'd 514 F.2d 757(5d
                             'Cir. 1975); and

            5.        Based on an analysis of these factors, the Court finds that a receiver should be

appointed because both the Plaintiff and the Defendants have demonstrated that (i)there is a

significant sum due Plaintiff and other creditors; (ii) that there is imminent danger of damage to

the stakeholders of the Defendants, which include the students that are enrolled in the

Defendants' educational institutions (whether owned directly or through a limited liability

company ownership interest)(the "Institutione);(iii) the Plaintiffs' other legal remedies are not

adequate to protect their interests and the interests of other stakeholders, including the interests

of the students;(iv)a receiver will protect the interests ofthe Secured Lenders, the students, the


(797045; 1423-0001)                                    2
       Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 4 of 18
        Case: 1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 3 of 17. PagelD #: 110




Department of Education, the accrediting agencies and the other stakeholders; (v)there is no

other adequate remedy available to the Plaintiffs and the Defendants because a bankruptcy filing

is not reasonable or practical in the circumstances; and (vi)the appointment of a receiver is

appropriate and necessary to preserve, manage and dispose of the assets in accordance with the

Credit Documents and to prevent waste; and

            6.        Mark E. Dottore is (i) a resident of Ohio;(ii) a disinterested person; and (iii) an

experienced and qualified receiver.

            Accordingly, after due consideration and for good cause shown, pursuant to Rule 65 and

Rule 66 ofthe Federal Rules of Civil Procedure, said Motion is hereby GRANTED.

            NOW THEREFORE,IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:


             1.       Mark E. Dottore (the "Receivee), whose business address is 2344 Canal Road,

Cleveland, Ohio 44113,is hereby appointed the federal equity receiver, custodian and Liquidator

for South University of Ohio LLC,Dream Center Education Holdings LLC,The DC Art Institute

of Raleigh-Durham LLC, The DC Art Institute of Charlotte LLC, DC Art Institute of Charleston

LLC, DC Art Institute of Washington LLC, The Art Institute of Tennessee — Nashville LLC,

AiTN Restaurant LLC, The Art Institute of Colorado LLC, DC Art Institute of Phoenix LLC,

The Art Institute of Portland LLC, The Art Institute of Seattle LLC, The Art Institute of

Pittsburgh, DC LLC, The Art Institute of Philadelphia, DC, LLC, DC Art Institute of Fort

Lauderdale LLC, The Illinois Institute of Art LLC, The Art Institute of Michigan LLC, The

Illinois Institute of Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC and its direct

subsidiaries the Art Institute of Las Vegas LLC,the Art Institute of Indianapolis, LLC,and AiIN

Restaurant LLC; Dream Center Argosy University of California LLC and its direct subsidiaries,


(7970413:142,-0001)
       Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 5 of 18
        Case: 1:19-cv-00145-DAP Doc #:8 Filed: 01/18/19 4 of 17. PagelD #: 111




Argosy Education Group LLC and AU Student Funding, LLC; Dream Center Education

Management LLC; and, South University of Michigan LLC (the "Receivership Entities"),

effective upon the Receiver's posting of the bond as required below and taking the oath required

by law. The Receiver is hereby authorized to take possession and control of all of the real and

personal property arising out of, or pertaining to the Receivership Entities, including but not

limited to, any and all cash and cash deposits, receivables and accounts receivable, obligations or

commitments owed by any person or entity, including the United States Department of

Education, equipment, furniture, fixtures and deposit accounts held by third parties, the general

intangibles, any real property (the "Real Propertr), any and all tax attributes, and all other

assets of whatever kind or nature belonging to the Receivership Entities and the Receiver shall

have all authority and power of a receiver under 28 U.S.C. §§ 754,959 and 1692, Rule 66 of the

Federal Rules of Civil Procedure and Rule 66.1(d) of the Local Rules for the United States

District Court for the Northern District of Ohio, this Court's inherent powers, and Ohio laws

where applicable (the "Receivership Authorities"), and as ordered further by this Court.

(Hereinafter, all of the assets described in this paragraph shall be referred to as the

"Receivership Property").

            2.        The Receiver shall take immediate possession, control, management, operation

and charge of the Receivership Entities and its Receivership Property and maintain all such

entities and property in a Receivership Estate. This Court hereby vests the Receiver with

authority and jurisdiction over the Receivership Estate and the Receivership Property to the

maximum extent permitted by the Receivership Authorities, and hereby empowers and permits

the Receiver to take any and all actions necessary and proper to carry out the express provisions

ofthis Order, including but not limited to the following powers and duties:



1797048; 1125.00011                                 4
       Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 6 of 18
       Case: 1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 5 of 17. PagelD #: 112




                      a.       The Receiver shall take iminediate possession, control,
                       management and charge of the Receivership Entities' accounting books
                      and records of whatever nature and wherever located, in the possession
                      of the Receivership Entities or any other person or Entities, including all
                      information regarding the assets, liabilities, equity, income and expenses
                      of the Receivership Entities. The Receiver shall take immediate
                      possession, control, management and charge of all of the Receivership
                      Entities's financial statements, Iedgers and journals, balance sheets, trial
                       balances, statements of cash flows, income statements, statements of
                      retained earnings, accounting journals and books of original entry,
                      including but not to (i) accounts receivable agings, rent rolls, and any
                      other documentation which indicate the amounts owing from lessees and
                      other debtors of the Receivership Entities on accounts receivable and
                      from whom such amounts are or were owing and when any amounts
                      were collected and deposited;(ii) fixed asset ledgers, schedules, records,
                      documentation and/or appraisals of the Receivership Entities's
                      equipment, rnotor vehicles, boats and their engines, accessories, furniture
                      inventory, furnishings, and supplies; (iii) inventory listings or other
                      detail;(iv) all information and documentation which relates or pertains to
                      any checking, saving, banking and money management accounts of any
                      kind or nature belonging to the Receivership Entities, or into which any
                      proceeds of the collection or sale of any asset of the Property have been
                      deposited;(v) all accounts payable documentation and information and
                      all correspondence or written documents regarding negotiations with
                      current accounts or proposed accounts;(vi) all information of whatever
                      type or nature, regarding the payroll and benefits ofthe employees ofthe
                      Receivership Entities, including wage or salary information, medical
                      insurance information, child support payments or other employee
                      deductions withheld or to be withheld, and all information regarding
                      withholding taxes whether federal, state, or local and any information
                      regarding any and all of the employer matching obligations or the
                      employer payroll tax obligations;(vii) all information and documentation
                      of any asset transfers by the Receivership Entities any time in the past;
                      (viii) all information and documentation regarding the federal, state and
                      local tax liabilities and tax attributes of the Receivership Entities,
                      including any and all federal, state and local tax returns filed or unfiled,
                      and any documents generated during the planning of any construction
                      project, including the Real Property, and the preparation and filing oftax
                      returns for the Receivership Entities; (ix) all contracts and leases
                      pertaining to the Property and/or to which Receivership Entities are a
                      party; (x) all information and documentation of any other financial
                      transaction or interest in and any asset ofthe Receivership Entities which
                      may be necessary or pertinent to the Receiver's operation and
                      management of the Receivership Entities's assets; and (xi) any
                      documentation that relates or pertains to the Receivership Entities and is
                      kept in the ordinary course of their business in connection with the

1797048; 142541001)                                     5
      Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 7 of 18
      Case: 1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 6 of 17. PagelD #: 113




                     record-keeping or accounting. The information described in this
                     subparagraph shall hereinafter be referred to as the "Books and
                     Records."

                     b.      The Receiver shall take immediate possession, control,
                     management and charge of the Property, including all assets and
                     property appertaining thereto consisting of all personal property, real
                     property (including leasehold interests), all cash or cash equivalents
                     including, but not limited to, rights, title and interest in and to all bank
                     accounts, all accounts and notes receivable, all inventoty of any type or
                     nature, all furniture, fixtures, equipment, computers (hardware and
                     software), and all general intangibles, including, but not limited to, all
                     licenses and liquor licenses applied for, owned or utilized by the
                     Receivership Entities, rights in leases, rights to proceeds from any
                     insurance or sales of equipment or other asset, all choses in action and
                     causes of action, including avoidance actions for transfers of any of the
                     assets of the Receivership Entities for less than equivalent value against
                     the transferees of those assets, and any other asset or interest owned by
                     the Receivership Entities or in which the Receivership Entities asserts an
                     interest which has any value which pertains to the Property, and the
                     Books and Records and the Property are hereby placed in custodia legis
                     and are subject to the exclusive jurisdiction of this Court. Receiver shall
                     not be charged with the responsibility to take possession of any real
                     estate or other assets which had or have existing hazardous or toxic
                     contamination nor shall the Receiver be required to take possession of
                     any hazardous or toxic materials owned or used by the Receivership
                     Entities. Should the Receiver elect to take possession of, or exercise his
                     dominion and control over, any real estate, hazardous or toxic materials,
                     pollutants or contaminants, he shall do so in his capacity as Receiver for
                     the Property.

                     c.      The Receiver shall have the authority to operate and manage the
                     Receivership Entities and the Property as he deems prudent in his sole
                     discretion throughout the litigation, subject to further order of this Court.
                     The Receiver shall preserve and care for any and all of the Property and
                     utilize any and all of the Property to preserve and maximize the value of
                     the Property.

                     d.     The Receiver shall secure the business premises, business
                     equipment, data and documents; take control of all means of
                     communication with students, investors, secured and unsecured lenders,
                     landlords, vendors, agents and others doing business with the
                     Receivership Entities (the "Business"). The Receiver shall have the
                     authority to communicate and negotiate with and enter into agreements
                     with the Department of Education regarding the "teach-out" or any other


17970411;14234001)                                     6
       Case
       Case:2:19-mc-03853-MHT   Document
             1:19-cv-00145-DAP Doc        1-201/18/19
                                   #:8 Filed:  Filed 01/25/19
                                                       7 of 17. Page 8 of
                                                                PagelD #:18
                                                                          114




                     issue. The Receiver shall have the authority to take all reasonable and
                     necessary steps to wind-down and liquidate the business operations.

                     e.      The Receiver shall have the authority, responsibility and duty to
                     review the participation of the directors, officers or managers of any
                     entity whose stock shares or membership interest he holds and based
                     upon his business judgment, to remove any director, officer or manager
                     and nominate and elect any replacement director, officer or manager.
                     However, the Receiver shall not remove any officer or director without
                     seeking and obtaining leave of Court. The Receiver is hereby authorized
                     to take any action, execute any document and do those things necessary
                     to transfer a stock interest to himself, or accept admission as a member
                     of any Iim ited 1iabi I ity entity.

                     f.     The Receiver shall succeed to management of each of the
                     Receivership Entities, to be the sole and exclusive managing member,
                     representative, custodian, and, its Liquidator, as that term is described in
                     each entity's Operating Agreement, with the sole and exclusive power
                     and authority to manage and direct the business and financial affairs of
                     the Receivership Entities and its liquidation and wind-down, including
                     without limitation, the authority to petition for protection under the
                     Bankruptcy Code, 11 U.S.C. §§ 101 et. seq. (the "Bankruptcy Code)
                     for the Receivership Entities and in connection therewith be and be
                     deemed a debtor in possession for the Receivership Entities in
                     proceedings under the Bankruptcy Code, and prosecute such adversary
                     proceedings and other matters as may be permitted under the Code
                     and/or applicable law.

                     g.      The Receiver may, without seeking further authorization from
                     this Court, file voluntary petitions for relief under title 11 of the United
                     States Code (the "Bankruptcy Code)for each of the Defendants and
                     for any entity whose membership interests are held in whole or in part by
                     Dream Holdings. If any of Defendants, or any of the entities whose
                     membership interests are held in whole or in part by Dream Holdings are
                     placed in bankniptcy proceedings, the Receiver may become the
                     management of any debtor in possession or may be appointed as the
                     trustee of the debtor, and is thus empowered to operate each of those
                     debtor entities as a debtor in possession. ln such a situation, the Receiver
                     shall have all ofthe powers and duties as provided a debtor in possession
                     under the Bankruptcy Code to the exclusion of any other person or
                     entity. Pursuant to Paragraph 2(e) above, the Receiver is vested with
                     management authority for the Defendants and all entities whose
                     membership interests are held in whole or in part by Dream Holdings
                     and may therefore file and manage a Chapter 11 petition. See, In re
                     Bayou Group, LLC,564 F.3d 541,548-49(2nd Cir. 2009).


097048; 1425-0001i                                     7
       Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 9 of 18
       Case: 1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 8 of 17. PagelD #: 115




                      h.      The Receiver shall, in his own business judgment, determine
                      whether to file a plan for liquidation and distribution ofthe Property, and
                      if the Receiver shall so determine, then in conjunction with and in
                      consultation with, the Receivership Entities' secured and general
                      creditors, the Receiver shall submit such a plan to this Court for
                      approval.

                      i.     The Receiver shall immediately implement the use of any state or
                      federal historic tax credits (the "Tax Credits") that may be available to
                      the Receivership Entities and take alI necessary actions to preserve the
                      value and prevent the waste ofthe Tax Credits.

                      j.      The Receiver is authorized to collect all profits, rents, receivables
                      and revenues of any nature whatsoever generated from the Property
                      and/or the business operations of the Property and to pay all necessary
                      expenses relating to said operations, including his fees and the fees of his
                      attorneys, accountants and other professionals, as he deems prudent in
                      his sole discretion, from funds in his possession, whether such funds are
                      derived from the operation or the sale of the Property.

                      k.     The Receiver shall have the authority without further order ofthis
                      Court to maintain or purchase insurance from any agent or carrier, of any
                      type reasonably necessary or desirable, on all the Property, subject to
                      maintaining adequate coverage appropriately and naming appropriate
                      loss payees as any properly perfected security interests provide within
                      the corresponding security agreement.

                      1.      The Receiver is authorized to establish or maintain one or more
                      bank accounts in the Receiver's name for its operations as Receiver in
                      this matter at any federally insured bank as reasonably needed to engage
                      in business operations on behalf of the Property. The Receiver shall
                      keep a true and accurate account of any and all receipts and
                      disbursements which the Receiver shall receive or make as Receiver in
                      the course ofthe operation ofthe Property.

                      m.      The Receiver is hereby authorized to negotiate, enter into and
                      execute leases of any portion or part of the premises ofthe Real Property
                      at rental rates and for terms of years consistent with those that the market
                      will bear, which he, in his business judgment concludes are in the best
                      interest ofthe creditors ofthe Receivership Estate.

                      n.      The Receiver is authorized to negotiate and effect an orderly sale,
                      transfer, use or assignment of all or a portion of any ofthe Property in or
                      outside of the ordinary course of business of the Receivership Entities
                      and, from the proceeds thereof, to pay the secured and unsecured
                      indebtedness of the Property, including the Real Property. Payments to

f757048; 1425-0061J                                     8
     Case 2:19-mc-03853-MHT
      Cage:                   Document 1-2 Filed 01/25/19 Page 10 of 18
            1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 9 of 17. PagelD #: 116




                      creditors by the Receiver shall include trade indebtedness which arises
                      during the course ofthe Receiver's operation ofthe Property, which shall
                      be paid first from the sale proceeds, together with the fees and expenses
                      of the Receiver and his attorneys, accountants and other professionals.
                      The Receiver is authorized to conduct such a sale of the Property in any
                      manner which he, in his good faith and reasonable discretion, believes
                      will maximize the proceeds received from the sale.

                      o.      The Receiver is authorized to institute, prosecute, or intervene in
                      any lawsuit or summary proceeding against any other person(s) or
                      entity(ies) to preserve and/or maximize the value of the Property or to
                      obtain possession of any of the Property unlawfully in the possession of
                      third parties.

                      p.      The Receiver is authorized but not required to defend actions
                      against the Property or the Receivership Entities and may incur expenses
                      to defend such actions to the extent that he believes, in his sole
                      discretion, it will protect and preserve the Property.

                      q.      The Receiver is authorized to perform pursuant to the terrns of
                      any existing contracts executed by the Receivership Entities in
                      connection with the Property to the extent that the Receiver determines,
                      in his sole discretion, that such performance will preserve and maximize
                      the value of the Property. The Receiver may reject contracts not deemed
                      to be in the interest of creditors of the estate, and the holder of any
                      contract so rejected shall be allowed a claim as an unsecured creditor of
                      the Property, said claim to be calculated consistent with the law.

                      r.     The Receiver is authorized to employ any assistants, servants,
                      agents, tax accountants, financial accountants, attorneys, or other persons
                      deemed necessary or desirable to assist the Receiver in diligently
                      executing the duties imposed upon the Receiver by this Order and
                      pursuant to the Receivership Authorities.

                      s.      The Receiver is authorized to repair the Property, and/or its
                      fixtures and appurtenances as needed. Such repairs shall be made at the
                      tirne and in the way that the Receiver, in his sole discretion, deerns
                      reasonable and necessary in the circumstances. Such repairs and
                      construction include the time and expense of relocating tenants or caring
                      for tenants while their suites are under construction.

                      t.     Any person or entity, other than the Receiver, is barred from
                      placing any of the Receivership Entities in bankruptcy proceedings.




1797048; 1425-00041                                    9
      Case
      Case:2:19-mc-03853-MHT   Document
            1:19-cv-00145-DAP Doc        1-201/18
                                  #:8 Filed:  Filed 01/25/19
                                                  /19 10 of 17.Page 11 #:
                                                                PagelD of 117
                                                                          18




            3.       Notwithstanding the foregoing, the Receiver and the Receivership Estate shal,l not

be liable for the payment of taxes, assessments or utility charges pre-dating the date of this

Order. Any individual or entity receiving a copy of this Order is hereby enjoined and restrained

from discontinuing service to the Receiver or the Receivership Estate based upon the non-

payment of such taxes or utilities prior to the date of this Order and from attempting to collect

taxes and utility charges from the Receiver pre-dating the date ofthis Order.

           4.        No provision of this Order shall be deemed by any federal, state, or local

governmental agency, or accrediting agency, as having triggered a substantive change of

ownership or control requiring the approval of such agency; further, the actions taken by the

Receiver during the course ofthe receivership shall not be taken into account by any such agency

in any future determination of whether the Receiver is qualified to hold the stock or rnembership

interest of, or serve in any capacity with, an institution approved or regulated by that agency.

            5.       The Receiver shall not be deemed, nor or at any point in the future, to exercise, or

have exercised,"substantial contror as that term is defined in 20 U.S.C. § 1099c and 34 C.F.R.

§ 668.174, over the Receivership Entities, the Business, the Receivership Estate, or the

Receivership Property based upon the Receiver's appointment by this Court or subsequent

involvement in the operation and management ofthe Business and the Receivership Property.

           6.        The Receiver may obtain unsecured credit and incur unsecured debt in the

ordinary course of business of this title and said unsecured debt shall be a lien shall be a charge

upon all property of whatsoever kind or nature in the Receivership Estate and the lien shall

extend to all proceeds of or arising from the Receivership Property or any other property in the

Receivership Estate, including all after-acquired property which but for the date of the




1797048; 142540011                                    10
      Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 12 of 18
      Case: 1:19-cv-00145-DAP Doc #: 8 Filed:                01/18/19 11 of 17. PagelD #: 118




acquisition would have been Receivership Property in the Receivership Estate, second in priority

to the Receiver's lien for fees and expenses set forth in Paragraph 25 of this Order.

            7.        If the Receiver is unable to obtain unsecured credit consistent with the terms and

conditions set forth in Paragraph 8 above, this Court, after notice and a hearing, may authorize

the obtaining of credit or the incurring of debt on such other terms and conditions as are

equitable in the circumstances, including the granting of a lien secured by property of the

Receivership Estate that is not otherwise subject to a lien or secured by a junior lien on property

of the estate that is subject to a lien. The Court, after notice and a hearing, may authorize the

obtaining of credit or the incurring of debt secured by a senior or equal lien on property of the

estate that is subject to a lien only if it is equitable in the circumstances and only if the holder of

any lien on property receives adequate protection.

            8.        The reversal or modification on appeal of an authorization given to the Receiver

to obtain credit or incur debt, or ofa grant by this Court of a priority or a lien, does not affect the

validity of any debt so incurred, or any priority or lien so granted, to an entity that extended such

credit in good faith, whether or not such entity knew of the pendency of the appeal, unless such

authorization and the incurring of such debt, or the granting of such priority or lien, were stayed

pending appeal.

            9.        The Receivership Entities and any persons, firms or entities acting under the

direction of such Receivership Entities, and any third parties, persons, firms or entities, shall,

upon presentation of a copy of this Order, identify the location of and deliver to the Receiver,

any and all receivership property, both the Books and Records and the Property, in the

possession or under the control of such parties; and all persons are enjoined and restrained:(a)

from payment of any arnounts owing to the Receivership Entities relating to the Property to



1797048. 142541001)                                   I1
      Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 13 of 18
      Case: 1:19-cv-00145-DAP Doc #:8 Filed: 01/18/19 12 of 17. PagelD #: 119




anyone other than the Receiver; and (b) from in any way disturbing or inteifering with the

collection, management or sale of any of the Property.

            10.      A11 creditors, claimants, bodies politic, parties in interest, and their respective

attorneys, servants, agents, and employees,and all other persons, firms, and corporations be, and

they hereby are,jointly and severally, enjoined and stayed from commencing or continuing any

action at Iaw or suit or proceeding in equity to foreclose any lien or enforce any claim against the

Property, or its Books and Records or Property, or against the Receiver, in any court. The parties

are further stayed from executing or issuing or causing the execution or issuance out of any court

of any writ, process, summons, attachment, subpoena, replevin, execution, or other process for

the purpose of impounding or taking possession of or interfering with, or enforcing any claim or

lien upon the Property owned by or in the possession of the Receivership Entities, or the

Receiver, and from doing any act or thing whatsoever to inteifere with the Receiver in the

discharge of his duties in this proceedings or with the exclusive jurisdiction of this Court over the

Property, its Books and Records and Property and the said Receiver.

            11.      Parties in this case and their respective attorneys, servants, agents, and employees,

and all other persons, firms, and corporations be, and they hereby are, jointly and severally,

enjoined and stayed from commencing any action at law or suit or proceeding in equity in any

court or to prosecute any claim, or to execute or issue or cause the execution or issuance out of

any court of any writ, process, summons, attachment or subpoena, against Mark E. Dottore, the

individual, or any entities in which he holds an interest, without first obtaining permission of this

appointing Court. Such a lawsuit may be used to intimidate the Receiver and therefore inteifere

with the discharge of his duties in this proceeding. Upon a request to sue Mark E. Dottore, the

individual, or an entities in which he holds an interest, by any party, the Court will undertake a


1797048; 142540011                                    12
       Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 14 of 18
       Case: 1:19-cv-00145-DAP Doc #:8 Filed: 01/18/19 13 of 17. PagelD #: 120




review of the facts and circumstances, and upon notice and hearing, determine whether the suit is

meritorious or interposed for the purpose of harassment ofthe Receiver.

             12.      The Receivership Entities and its agents and employees, and any other party, shall

turn over to the Receiver, as soon as possible or within three(3)days from the date of this Order,

any and all Books and Records.

             13.      The Receivership Entities and its agents and employees,and any other party, shall

turn over to the Receiver, as soon as possible or within three(3)days from the date of this Order,

all surns in existence on the date hereof that are related or pertain to, or derived from the

Property, including, but not limited to (a) all cash on hand; (b) all cash eciuivalents and

negotiable instruments (such as checks, notes, drafts or other related documents or instruments);

and (c) all sums held in accounts in any financial institutions, including but not limited to, all

sums of any kind relating to the use, enjoyment, possession, improvement or occupancy of all or

any portion of the Property.

             14.      Except as directed by the Receiver, the Receivership Entities, its affiliates, agents,

officers, directors, shareholders, members, employees, representatives or creditors, and all other

persons or entities, are hereby prohibited from taking any act for or on behalf ofthe Receivership

Entities, interfering in any way with the acts of the Receiver, and from in any way, manner or

means wasting, disposing of, transferring, selling, assigning, pledging, canceling, concealing,

interfering with, or hypothecating any of the Books and Records or the Property. Upon the

request of the Receiver, the foregoing persons and entities shall cooperate and affirmatively

assist the Receiver in making available to the Receiver or his agents, the Books and Records and

the Property. Nothing in this paragraph shall be construed to require a waiver of any attorney-

client privilege.


(797048; 1425-00011                                    13
     Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 15 of 18
     Case: 1:19-cv-00145-DAP Doc #:8 Filed: 01/18/19 14 of 17. PagelD #: 121




           15.      The Receiver, and his agents, including his attorneys and any accountants or other

professionals that are appointed by the Court, shall be entitled to reasonable cornpensation for

services rendered and reimbursement for expenses incurred which are (a) related to the

Receiver's duties, rights, and obligations under this order or any future orders of the Court and

applicable law;(b) related to the administration, management, protection or liquidation of the

Property; or (c) related to the defense or prosecution of any claim or suit brought by or against

the Receiver or by the Receiver against any person or entities. Such compensation of the

Receiver and his agents, his counsel and his accountants shall be paid consistent with the

Receivership Authorities, Paragraphs 16 through 19 of this Order Appointing Receiver and

awarded from the Receivership Estate. As and for the payment of the Receiver's fees and

expenses and the fees and expenses of his attomeys, accountants and other professionals, the

Receiver is hereby granted a lien upon all of the Assets in the Receivership Estate, which lien

shall be a charge upon all property of whatsoever kind or nature in the Receivership Estate and

the lien shall extend to all proceeds of or arising from the Assets or other property in the

Receivership Estate, including all after-acquired property which but for the date of the

acquisition would have been an Asset ofthe Receivership Estate. If the Receivership Estate does

not have funds to pay the fees and expenses of the Receiver and his attorneys, accountants and

other professionals, those fees will be assessed as costs ofthis case.

           16.      The Receiver shall be compensated at his normal hourly billing rate, which is the

rate he charges in cases of like kind and complexity. At this time, the Receiver's billing rate is

$400.00 per hour plus reimbursement for all reasonable and necessary out of pocket costs and

expenses.




(797048;14254001)                                   14
     Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 16 of 18
       Case: 1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 15 of 17. PagelD #: 122




             17.      From time to time, the Receiver utilizes the assistance and expertise of persons on

the payroll of his companies. These individuals are billed hourly as follows: administrative

personnel ($125.00); Thomas Dottore ($300.00) and Charles Dottore ($300.00). If the services

of others are required, they will be billed at an hourly rate consistent with or below the rates

charged by others in this community with similar skills and ability, as is true with all hourly rates

charged under this Order.

             18.      Routine accounting services are included in the rates charged by the Receiver.

Routine accounting services include bookkeeping, bank account review and reconciliation, and

the filing of periodic reports required by this Order and under the Receivership Authorities. The

filing of tax returns, other governmental reporting requirements, assistance to any governmental

law enforcement agency, and other non-bookkeeping accounting functions will be charged at

ordinary, hourly rates. The Receiver will utilize the services of Mr. David S. Linscott, CPA,

CIRA,at the rate of$325.00 per hour.

             19.      The Receiver and his attorneys, accountants, or other professionals hired by him,

rnay, at the Receiver's option, file with this Court monthly applications (or Iess frequent, if he

deems appropriate), for payment of fees and expenses incurred in the conduct of this

Receivership Estate, and each such application shall be served via U.S. Mail upon the Plaintiff,

the Defendants, and other interested parties who have requested that such applications be served

upon them. The Receiver shall be authorized to pay the fees and expenses requested by the

Receiver or his attorneys, accountants or other professionals in any such application after ten

(10)days have expired after service has been effected, without further order of this Court. Ifany

party or person shall file an objection to the fees and expenses of the Receiver, or of his

attorneys, accountants or other professionals, the Court shall consider the objection in the



1797001; 1115.00011                                   15
      Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 17 of 18
      Case: 1:19-cv-00145-DAP Doc #:8 Filed: 01/18/19 16 of 17. PagelD #: 123




ordinary course. Pending consideration ofthe objection, the Receiver shal l be authorized to pay

any portion ofthe fees and expenses not subject to the objection.

            20.       The Receiver shall have full and unrestricted access to all ofthe Property, and the

Receivership Entities and its officers, directors, shareholders, ernployees and agents, and any

other party, are directed to take all steps necessary to give the Receiver access to the premises

and to give the Receiver all keys to the facilities.

            21.       Nothing in this Order shall be read or interpreted as requiring Plaintiff to continue

to extend credit to the Receivership Entities and Plaintiff shall continue to have all rights and

remedies to which it is entitled under its agreernents with Defendants and pursuant to the

Receivership Authorities and subject to the terms ofthis Order.

            22.       The Receiver may, from time to time, make payments to creditors on account of

pre-receivership claims, especially secured creditors, according to their interests as they may

appear. The Receiver, in his sole discretion, shall determine when or if it is appropriate to make

payments to creditors, if any. All payments made prior to the conclusion of the Receivership

shall be made after application to the Court and pursuant to Court Order.

            23.       The Receiver shall, under his authority to operate and manage the businesses of

the Receivership Entities, operate and manage such businesses in compliance with applicable

statutes. Nothing in this Order shall be read or interpreted, however, to abrogate the Receiver's

immunities from personal liability for conduct related to his receivership duties.

            24.       The Bond ofthe Receiver is set at $100.00.

            25.       The Court retains jurisdiction with respect to any matters addressed in this Order,

including without limitation any and all matters relating to or affecting the Receivership Estate,




(797048; 142S-00011                                    16
    Case 2:19-mc-03853-MHT Document 1-2 Filed 01/25/19 Page 18 of 18
     Case: 1:19-cv-00145-DAP Doc #: 8 Filed: 01/18/19 17 of 17. PagelD #: 124




the Property, the Receiver and the scope of authority granted the Receiver hereunder. The terms

of this Order shall continue in full force and effect unless and until further order ofthis Court.

                                     [signature page to follow]


                          44`
IT IS SO ORDERED this f Ch day of q111`      (" ,2019.
                                      ) (31-1?—




                                            U.S.DISTRICT JUDGE
                                          FO     .3 t        Ai-) Pr. POLSISA.




4i0:04042'91)01)                                 17
